
	

114 HR 4006 IH: Statutes at Large Modernization Act
U.S. House of Representatives
2015-11-16
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		114th CONGRESS
		1st Session
		H. R. 4006
		IN THE HOUSE OF REPRESENTATIVES
		
			November 16, 2015
			Mr. Brat (for himself and Mr. Moulton) introduced the following bill; which was referred to the Committee on House Administration, and in addition to the Committee on Oversight and Government Reform, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concerned
		
		A BILL
		To provide the public with access to the laws of the United States, and for other purposes.
	
	
 1.Short titleThis Act may be cited as the Statutes at Large Modernization Act. 2.Public access to the laws of the United States (a)Archivist requirement To make laws availableSection 112 of title 1, United States Code, is amended by adding at the end the following new sentence: The Archivist shall make available anything compiled, edited, indexed, and published under this section to the public at no cost on a website in a searchable, non-proprietary format. The Archivist shall ensure that the searchable online edition of the United States Statutes at Large is prepared in consultation and coordination with entities that develop formatting conventions used for enrolled bills and other legislative materials, which may include the Library of Congress, the Office of the Clerk of the House, the Office of the Secretary of the Senate, the Office of the Legislative Counsel of the House of Representatives and the Senate, the Office of the Law Revision Council, the Congressional Research Service, the Government Publishing Office, and such other entities that the Archivist considers appropriate.
			(b)Librarian of Congress requirement To incorporate searchable Statutes at Large Into Legislative
 Information Retrieval SystemSection 209 of the Legislative Branch Appropriations Act, 1996 (2 U.S.C. 180) is amended by adding at the end the following new subsection:
				
 (f)In addition to the legislative information described in subsection (b), the relevant electronic information made available under section 112 of title 1, United States Code, shall be incorporated into the legislative information service to the extent practicable..
 (c)Authorization of appropriationsThere is authorized to be appropriated $5,000,000 for each of fiscal years 2016 through 2020 to carry out the provisions of this Act.
			
